                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TAYLOR PRUITT ROBERSON,                    )
                                           )
                         Petitioner,       )
                                           )
                   v.                      )             1:20CV306
                                           )
BENITA WITHERSPOON,                        )
                                           )
                         Respondent.       )


                  MEMORANDUM OPINION AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

      Petitioner, a prisoner of the State of North Carolina, seeks

a   writ   of   habeas   corpus   pursuant     to   28   U.S.C.   §   2254   (the

“Petition”).      (Docket Entry 1.)          Respondent moved for summary

judgment (Docket Entry 4; see also Docket Entry 5 (Supporting

Brief)), Petitioner responded in opposition (Docket Entry 6), and

Respondent replied (Docket Entry 7).           For the reasons that follow,

the Court should grant Respondent’s Motion for Summary Judgment.

                               I.   Background

      On May 18, 2016, a jury in the Superior Court of Davidson

County found Petitioner guilty of two counts of statutory rape, two

counts of first-degree sex offense, and two counts of indecent

liberties with a child in cases 14 CRS 56441 and 56549.                      (See

Docket Entry 1 at 4; see also Docket Entry 1-1 at 51, 76.)1                  The

trial court consolidated the convictions in each case and imposed

two consecutive sentences of 200 to 300 months’ imprisonment. (See

Docket Entry 1 at 4; see also Docket Entry 1-1 at 52-57, 61-62, 64-


      1
        Throughout this Recommendation, pin citations refer to the page number
in the footer appended to documents at the time of their docketing in the CM/ECF
system.




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 1 of 46
65, 67-70, 74-75).         Additionally, the trial court ordered that,

upon    release,     Petitioner     submit      to   lifetime     satellite-based

monitoring (see id. at 58, 71), and entered Permanent No-Contact

Orders to protect the victim (id. at 59-60, 72-73).

       Following her convictions, Petitioner (represented by retained

appellate counsel) appealed to the North Carolina Court of Appeals.

(See Docket Entry 1 at 5; see also Docket Entry 1-1 at 77-82;

Docket Entry 1-3 (Petitioner’s Brief); Docket Entry 1-4 (State’s

Brief); Docket Entry 1-5 (Petitioner’s Reply-Brief).) The Court of

Appeals found no error, State v. Roberson, No. COA16-939, 800

S.E.2d 136 (table), 2017 WL 2437004 (N.C. App. Jun. 6, 2017)

(unpublished),       and   the    North     Carolina    Supreme    Court    denied

Petitioner’s counseled petition for discretionary review (“PDR”),

State v. Roberson, 370 N.C. 72, 803 S.E.2d 389 (2017).

       Thereafter,     Petitioner     (assisted        by   the   same   appellate

counsel) submitted a motion for appropriate relief (“MAR”) to the

trial court (Docket Entry 1 at 5; see also Docket Entry 1-10),

which the trial court summarily denied (Docket Entry 1 at 5; see

also Docket Entry 1-12).         The North Carolina Court of Appeals later

denied Petitioner’s counseled certiorari petition seeking review of

her MAR’s denial.      (Docket Entry 1 at 5; see also Docket Entry 1-13

(Petitioner’s certiorari petition); Docket Entry 1-14 (State’s

Response); Docket Entry 1-15 (Court of Appeals’ Order ).)

       Petitioner (proceeding through the same appellate counsel)

subsequently instituted this action via her Petition.                      (Docket

Entry 1.)     Respondent then filed the instant Motion (Docket Entry


                                          -2-




       Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 2 of 46
4) and Supporting Brief (Docket Entry 5), Petitioner responded in

opposition (Docket Entry 6), and Respondent replied (Docket Entry

7).

                                 II. Facts

      On   direct   appeal,   the   North    Carolina   Court   of   Appeals

summarized the trial evidence as follows:

      On or about 8 August 2014, [Petitioner], then twenty-one
      years old, began working in the home of the victim,
      Brandon.[FN]   [Petitioner] provided home health care
      services for Brandon’s disabled brother.     Brandon was
      thirteen years old. At some point between September and
      November of 2014, [Petitioner] and Brandon developed a
      relationship that became physical. At first, they hugged
      and kissed, then later they engaged in anal sex on three
      or four occasions. Brandon testified that he thought
      [Petitioner] “wanted it” because she did not say “no” or
      tell him to “stop.”      Brandon and [Petitioner] also
      engaged in oral sex on three occasions and vaginal
      intercourse on two occasions. Brandon testified that he
      did not force [Petitioner] to give him oral sex, but that
      she just “did it” when he asked her.

      On 12 November 2014, Brandon and [Petitioner] were
      engaging in vaginal intercourse in the family’s basement
      when Brandon’s mother called for them.       Brandon and
      [Petitioner] quickly got dressed and started doing
      laundry. Brandon’s mother came downstairs and asked them
      what was going on. Brandon told his mother that nothing
      was going on between him and [Petitioner]. However, that
      night after further questioning from his parents, Brandon
      gave them a note admitting that he had engaged in sexual
      activity with [Petitioner]. His parents contacted the
      police and told them about the note. After interviewing
      Brandon and his parents, Detective Clayton of the
      Lexington   Police   Department   planned   to   confront
      [Petitioner] when she returned for work the next day.

      The next day, [Petitioner] unexpectedly arrived early,
      before Detective Clayton had arrived. Brandon’s mother
      called the police, who dispatched two officers to “keep
      the peace” until Detective Clayton could arrive. The two
      officers did not have any contact with [Petitioner] and
      left the scene when Detective Clayton arrived. Detective
      Clayton drove an unmarked car and did not use any blue
      lights or sirens. The detective approached [Petitioner]
      and asked her if she would accompany him to his car so

                                    -3-




      Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 3 of 46
     they could have a private conversation about an
     investigation. [Petitioner] agreed and walked with the
     detective to his car. [Petitioner] opened the door to
     the front passenger seat and sat there while Detective
     Clayton sat in the driver’s seat. Detective Clayton told
     [Petitioner] that she was not under arrest and was free
     to leave at any time. The car doors were closed, but
     unlocked.

     During their conversation in the car, [Petitioner]
     admitted that she engaged in oral sex with Brandon on one
     occasion. Detective Clayton then arrested [Petitioner]
     and drove her to the police station. Upon arriving at
     the police station, Detective Clayton took [Petitioner]
     to an interview room, informed her she was no longer free
     to   leave,   and  read   her   the   Miranda   warnings.
     [Petitioner] indicated that she understood and signed a
     waiver of her Miranda rights. During his interview of
     [Petitioner], Detective Clayton wrote a summary of what
     [Petitioner] told him, which she then reviewed and
     signed.   The interview was recorded on video, as was
     [Petitioner]’s subsequent conversation with her husband
     at the police station.
     [FN]
        [The Court of Appeals] use[d] a pseudonym to protect
     the identity of the minor victim.

Roberson, 2017 WL 2437004, at *1-2.

                      III.   Grounds for Relief

     Petitioner presents four grounds for habeas relief.                (See

Docket Entry 1 at 25-40.)     Specifically, she alleges that:

     1) “the state court decision denying post-conviction relief

based upon Petitioner’s claim pursuant to the [United States]

Supreme Court’s 2018 decision of [McCoy v. Louisiana] was contrary

to clearly-established [United States] Supreme Court precedent; in

the alternative, it was based upon an unreasonable application of

clearly-established     federal    law”     (id.    at    25   (standard

capitalization applied, bold font and single-spacing omitted));

     2) “the state court decision denying post-conviction relief

based upon Petitioner’s ineffective assistance of counsel claim was

                                  -4-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 4 of 46
contrary to      clearly-established      [United   States]    Supreme    Court

precedent; in the alternative, it was based upon an unreasonable

application      of   clearly-established     federal   law”    (id.     at   31

(standard capitalization applied, bold font and single-spacing

omitted));

     3) “the state court decision denying post-conviction relief

based upon Petitioner’s claim pursuant to the [United States]

Supreme Court’s 2018 decision of [McCoy v. Louisiana] and her

ineffective assistant [sic] of counsel claim was based upon an

unreasonable determination of the facts” (id. at 37 (standard

capitalization applied, bold font and single-spacing omitted)); and

     4)   “the    state   court’s   refusal    to   consider    Petitioner’s

constitutional claim that she was denied her right to be present at

a critical stage of her trial was contrary to clearly-established

federal constitutional law; in the alternative, it was based upon

an unreasonable application of clearly-established federal law”

(id. at 38 (standard capitalization applied, bold font and single-

spacing omitted)).

                           IV. Habeas Standards

     The Court “shall entertain an application for a writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of

a State court only on the ground that he is in custody in violation

of the Constitution or laws or treaties of the United States.”                28

U.S.C. § 2254(a).         Further, “[b]efore [the] [C]ourt may grant

habeas relief to a state prisoner, the prisoner must exhaust his

remedies in state court.      In other words, the state prisoner must


                                    -5-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 5 of 46
give the state courts an opportunity to act on his claims before he

presents those claims to [this] [C]ourt in a habeas petition.                        The

exhaustion        doctrine   .   .   .      is     now   codified    at    28   U.S.C.

§ 2254(b)(1).”       O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999);

see also 28 U.S.C. § 2254(b)(3) (“A State shall not be deemed to

have waived the exhaustion requirement . . . unless the State,

through counsel, expressly waives the requirement.”).2

      Additionally, this Court must apply a highly deferential

standard of review in connection with habeas claims “adjudicated on

the merits in State court proceedings,” 28 U.S.C. § 2254(d).                         More

specifically, the Court may not grant relief unless a state court

decision     on     the   merits     “was        contrary   to,     or    involved     an

unreasonable application of clearly established Federal law, as

determined by the Supreme Court of the United States; or . . . was

based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” Id.                      To qualify

as “contrary to” United States Supreme Court precedent, a state

court decision either must arrive at “a conclusion opposite to that

reached by [the United States Supreme] Court on a question of law”

or “confront[] facts that are materially indistinguishable from a

relevant [United States] Supreme Court precedent and arrive[] at a

result opposite” to the United States Supreme Court.                       Williams v.

Taylor, 529 U.S. 362, 406 (2000).                A state court decision “involves

an unreasonable application” of United States Supreme Court case



      2
        The Court may deny a claim on the merits despite a lack of exhaustion.
See 28 U.S.C. § 2254(b)(2).

                                         -6-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 6 of 46
law “if the state court identifies the correct governing legal rule

from [the United States Supreme] Court’s cases but unreasonably

applies it to the facts of the particular state prisoner’s case.”

Id. at 407; see also id. at 409–11 (explaining that “unreasonable”

does not mean merely “incorrect” or “erroneous”).

                               V.    Discussion

A.   Ground One

     Ground One contends that “the state court decision denying

post-conviction relief based upon Petitioner’s claim pursuant to

the [United States] Supreme Court’s 2018 decision of McCoy v.

Louisiana[,        U.S.     , 138 S. Ct. 1500 (2018)] was contrary to

clearly-established [United States] Supreme Court precedent; in the

alternative, it was based upon an unreasonable application of

clearly-established federal law.”            (Docket Entry 1 at 25 (standard

capitalization applied, underscoring added, bold font and single-

spacing omitted).)        More specifically, Petitioner argues that

“trial counsel conceded that no jury instruction on duress would be

appropriate, even before the trial court received any defense

testimony,”   as   well   as   “failed       to   argue   during    his   closing

statement that Petitioner was not guilty[ and] did not draw upon

[Petitioner’s]     testimony    or     the     testimony    of     [Petitioner’s

therapist] Pamela Millan [(‘Therapist Millan’)] at all [but] . . .

instead argued for the jury to show leniency and consider the

lasting impact their verdict would have.”           (Id. at 29.)      Petitioner

thus maintains that “trial counsel acted in a way which directly

deprived [] Petitioner of her Constitutional right to make a


                                      -7-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 7 of 46
fundamental choice about her own defense: the choice to maintain

her innocence” in violation of McCoy.             (Id. at 28.)    According to

Petitioner,         “[a]      violation      of      [Petitioner]’s        Sixth

Amendment-secured autonomy to maintain h[er] innocence at trial

ranks as more than mere harmless error, but rather, is a structural

error by counsel . . . not subject to harmless error review.”               (Id.

at 25-26.)       Petitioner therefore asserts that, “[b]y failing to

even acknowledge binding [United States] Supreme Court precedent,

which was decided prior to the [MAR] being filed, and by failing to

apply the structural error standard to the claim, the state courts’

decisions were contrary to, and were unreasonable applications of,

binding [United States] Supreme Court precedent.”                  (Id. at 30

(emphasis in original).)3

      As an initial matter, Respondent maintains that Ground One

faces a procedural bar.           (See Docket Entry 5 at 8-9; see also

Docket Entry 7 at 1-2.) According to Respondent, “the defendant in

the McCoy[] case . . . actually raised and litigated the substance

of Ground [One] as early as 2016 on direct appeal to the Louisiana

appellate court.”        (Docket Entry 5 at 8 (citing McCoy,            U.S. at

  , 138 S. Ct. at 1507).)           Respondent thus argues that Sections



      3
          Petitioner conclusorily contends that McCoy should apply retroactively:

      Because McCoy was decided prior to the [MAR] being filed, it was
      binding and retroactively applicable. The [United States] Supreme
      Court has held that courts must give retroactive effect, on
      collateral review, to new watershed rules of criminal procedure
      implicating the fundamental fairness and accuracy of the criminal
      proceeding. Montgomery v. Louisiana, 136 S. Ct. 718, 728 (2016)
      (citing Teague v. Lane, 489 U.S. 288, 312-13 (1989)).

(Docket Entry 1 at 30 n.8; accord Docket Entry 6 at 3-4.)

                                       -8-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 8 of 46
15A-1419(a)(3) and (b) of the North Carolina General Statutes bar

Petitioner’s claim, because she “was [] in an adequate position to

have raised [the substance of] Ground [One] during her 2016 trial

and on her 2016-2017 direct appeal but did not do so.”                    (Id.

(citing N.C. Gen. Stat. §§ 15A-1419(a)(3) and (b)).)          In response,

Petitioner counters as follows:

      Petitioner prosecuted her direct appeal in 2016, and it
      was decided on June 6, 2017 by the North Carolina Court
      of Appeals.   The North Carolina Supreme Court denied
      discretionary review on August 17, 2017.       McCoy v.
      Louisiana[] was decided on May 14, 2018 – almost 2 years
      after Petitioner filed her initial brief on direct
      appeal, and 9 months after her direct appeals concluded.
      Petitioner cannot be faulted for failing to argue a
      retroactive rule of law that had not been announced yet
      by the Supreme Court.         Accordingly, Respondent’s
      procedural default argument fails.

(Docket Entry 6 at 4.)

      The Court need not resolve the dispute over whether Petitioner

remained in an adequate position to have raised the substance of

Ground One on direct appeal, because Respondent’s procedural bar

argument fails for a more straightforward reason – the MAR court

did not decline to consider Petitioner’s parallel claim in her MAR

on   grounds   of   procedural   default.     (See   Docket   Entry   1-12.)

Procedural default occurs when “a state court decline[s] to hear [a

claim] because the prisoner failed to abide by a state procedural

rule,” and “the state procedural rule is a nonfederal ground

adequate to support the judgment and the rule is firmly established

and consistently followed.”         Martinez v. Ryan, 566 U.S. 1, 9

(2012). Here, the MAR court’s order denying relief on Petitioner’s

MAR provided, in pertinent part, as follows:


                                    -9-




      Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 9 of 46
     [T]he [c]ourt finds as a fact the following:

          1. There are no substantial issues of fact
          requiring an evidentiary hearing in this
          matter.
          2. [Petitioner]’s two points of contention
          fail based upon the record in these matters.

     Based upon the foregoing findings of fact, the [c]ourt
     concludes as a matter of law that no substantial issues
     of fact exist which would otherwise require an
     evidentiary hearing in the matter at bar, [Petitioner]’s
     points of contention fail based upon the record in these
     matters, and [Petitioner]’s [MAR] should be denied.

(Docket Entry 1-12 (emphasis added).) Because the MAR court denied

Petitioner’s parallel claim on the merits, rather than declining to

consider it on the basis of an adequate and independent state

procedural rule, Ground One does not face a procedural bar.              See

Thomas v. Payne, 960 F.3d 465, 472 (8th Cir. 2020) (reversing

district court’s finding of procedural default where “the [post-

conviction] court did not decline to hear [the petitioner]’s []

ineffective-assistance claim[ but r]ather, . . . clearly ruled on

the merits of the claim”).

     Turning to the merits of Ground One, the MAR court neither

unreasonably applied nor contradicted McCoy in denying Petitioner’s

parallel claim, because the United States Court of Appeals for the

Fourth Circuit recently held that “the rule announced in McCoy[] is

not retroactively applicable on collateral review.”              Smith v.




                                  -10-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 10 of 46
Stein, 982 F.3d 229, 235 (4th Cir. 2020).4               The Fourth Circuit

began its analysis by discussing the holding in McCoy:

      In McCoy, the [United States Supreme] Court held that the
      Sixth Amendment guarantees a defendant the right to
      choose the objective of his defense and to insist that
      his counsel refrain from admitting guilt.      The McCoy
      [c]ourt explained that this right exists even when a
      defendant’s counsel concludes that confessing guilt
      offers the defendant the best chance to avoid the death
      penalty.

      McCoy had “vociferously insisted that he did not engage
      in the charged acts and adamantly objected to any
      admission of guilt.”    Id. at 1505.    But at the guilt
      phase, and again at the penalty phase, of McCoy’s capital
      trial, the trial court permitted defense counsel to
      concede McCoy’s guilt. Id. at 1506–07. The trial court
      reasoned that it was the attorney’s task to determine how
      to best present his client’s case. Id.

      The [United States] Supreme Court rejected this rationale
      and reversed, holding that the right to counsel under the
      Sixth Amendment includes a right to “[a]utonomy to decide
      that the objective of the defense is to assert
      innocence.” Id. at 1508. Although “[t]rial management
      is the lawyer’s province,” counsel is “still an
      assistant” to the defendant and “may not override [her
      client’s objections] by conceding guilt.”       Id. [at]
      1508–09 (citation and internal quotation marks omitted).
      Therefore, once a defendant “communicate[s] [his
      objection] to court and counsel, . . . a concession of
      guilt should [be] off the table.”     Id. at 1512.    The




      4
        Petitioner asserts that the MAR court’s failure to “conduct[ any]
analysis whatsoever of Petitioner’s claim pursuant to McCoy v. Louisiana[,]. . .
fail[ure] to even acknowledge binding Supreme Court precedent, which was decided
prior to the [MAR] being filed, and [] fail[ure] to apply the structural error
standard to the claim [renders] the state courts’ decisions [] contrary to, and
[] unreasonable applications of, binding Supreme Court precedent.” (Docket Entry
1 at 30; see also Docket Entry 6 at 3.) That argument misses the mark, because
the United States Supreme Court has held that “determining whether a state
court’s decision resulted from an unreasonable legal or factual conclusion does
not require that there be an opinion from the state court explaining the state
court’s reasoning,” Harrington v. Richter, 562 U.S. 86, 98 (2011) (emphasis
added), and that “a state court need not cite or even be aware of [United States
Supreme Court] cases under § 2254(d),” id. (citing Early v. Packer, 537 U.S. 3,
8 (2002) (per curiam)).

                                     -11-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 11 of 46
     [c]ourt further concluded that a violation of this right
     constitutes structural error and requires “a new trial
     without any need first to show prejudice.” Id. at 1511.

Smith, 982 F.3d at 232.

     The   Smith   court     then   observed    that   “[t]he   principles

articulated in Teague v. Lane, 489 U.S. 288 (1989), and its progeny

guide[d the] analysis of . . . whether a rule [the United States

Supreme Court] has announced should be applied retroactively to

final judgments in criminal cases.”        Smith, 982 F.3d at 233 (citing

Teague, 489 U.S. at 310).     “[A] ‘new rule’ applies retroactively in

a collateral proceeding,” the Fourth Circuit noted, “if the rule is

substantive, rather than procedural, or if it is a ‘watershed rule

of criminal procedure’ implicating the fundamental fairness and

accuracy of the criminal proceeding.”           Id. (quoting Whorton v.

Bockting, 549 U.S. 406, 416 (2007) (internal quotation marks and

brackets omitted)).    The Fourth Circuit declined to decide whether

the McCoy decision announced a new rule, because “the McCoy rule is

not substantive,” id., and it “did not establish a watershed rule,”

id. at 234.

     In light of the non-retroactivity of McCoy, “the [MAR] court

need[ed] only apply the constitutional standards that prevailed at

the time the original proceedings took place.”         Teague, 489 U.S. at

306 (internal quotation mark omitted).           As the Fourth Circuit

recognized,   an   earlier    United   States   Supreme   Court   decision

supplied the prevailing constitutional standard at the time of

Petitioner’s trial in May 2016:

     Prior to McCoy, the [United States] Supreme Court had
     viewed a lawyer’s concession of guilt as a tactical

                                    -12-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 12 of 46
      choice that counsel could make — in the absence of her
      client’s consent — without exceeding constitutional
      limitations.    In Florida v. Nixon, the [c]ourt had
      determined that the Constitution does not bar counsel
      from conceding a capital defendant’s guilt at trial “when
      [the] defendant, informed by counsel, neither consents
      nor objects.” 543 U.S. 175, 178[ ] (2004). Rejecting “a
      blanket rule demanding defendant’s explicit consent,”
      Nixon unanimously determined that such an admission was
      not automatically prejudicial ineffective assistance of
      counsel. Id. at 192[].

Smith, 982 F.3d at 233.5         Thus, as the Fourth Circuit observed,

Nixon did not view counsel’s concession of a client’s guilt as

structural error outside the ambit of harmlessness analysis, but

rather, as an allegation regarding the ineffectiveness of counsel

subject to the standards announced in Strickland v. Washington, 466

U.S. 668 (1984).      See Smith, 982 F.3d at 234.

      The Fourth Circuit has provided guidance in regards to the

clearly established law governing ineffective assistance claims:

      In order to establish an ineffective assistance of
      counsel claim . . ., [a petitioner must] establish that
      his “counsel’s representation fell below an objective
      standard of reasonableness,” measured by the “prevailing
      professional norms,” [Strickland, 466 U.S. at 688], and
      “that there is a reasonable probability that, but for
      counsel’s unprofessional errors, the result of the
      proceeding would have been different,” id. at 694.
      “Unless a [petitioner] makes both showings, it cannot be
      said that the conviction or . . . sentence resulted from
      a breakdown in the adversary process that renders the
      result unreliable.” Id. at 687.


      5
        Some district courts determined, prior to the Fourth Circuit’s issuance
of Smith, that the rule announced in Nixon did not apply to non-capital cases.
See, e.g. Sumter v. Warden, Lieber Corr. Inst., No. CV 4:16-0739, 2016 WL
7647566, at *7 (D.S.C. Dec. 13, 2016) (unpublished) (citing Bergerud v. Falk, No.
14CV2728, 2015 WL 5770946 (D. Co. October 2, 2015) (unpublished)), recommendation
adopted, 2017 WL 633816 (D.S.C. Feb. 16, 2017). However, Smith did not involve
the death penalty, see Smith, 982 F.3d at 231, and yet the Fourth Circuit found
that Nixon provided the governing standard, see id. at 233. Accordingly, this
Recommendation will apply Nixon as clearly established federal law governing
Ground One.

                                      -13-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 13 of 46
      In determining whether counsel’s performance was
      deficient, “[i]t is all too tempting for a [petitioner]
      to second guess counsel’s assistance after conviction or
      adverse sentence, and it is all too easy for a court,
      examining counsel’s defense after it has proved
      unsuccessful, to conclude that a particular act or
      omission of counsel was unreasonable.”      Id. at 689.
      Hence, “court[s] must indulge a strong presumption that
      counsel’s conduct falls within the wide range of
      reasonable professional assistance . . . [and] that,
      under the circumstances, the challenged action might be
      considered sound trial strategy.”         Id. (internal
      quotation marks omitted).

      Similarly, in evaluating whether [a petitioner] has shown
      actual prejudice from any such deficient performance, it
      is insufficient for the [petitioner] “to show that the
      errors had some conceivable effect on the outcome of the
      proceeding,” because “[v]irtually every act or omission
      of counsel would meet that test.” Id. at 693. Rather,
      a “reasonable probability” that the result would have
      been different requires “a probability sufficient to
      undermine confidence in the outcome.” Id. at 694. When
      challenging a conviction, “the question is whether there
      is a reasonable probability that, absent the errors, the
      factfinder would have had a reasonable doubt respecting
      guilt.” Id. at 695.

Fisher v. Lee, 215 F.3d 438, 446-47 (4th Cir. 2000) (parallel

citations omitted).

      Moreover, the United States Supreme Court has cautioned that

“[s]urmounting       Strickland’s       high    bar   is    never     an    easy

task. . . .       Even under de novo review, the standard for judging

counsel’s representation is a most deferential one.” Harrington v.

Richter,    562    U.S.    86,   105   (2011)   (internal   quotation      marks

omitted).    Further, “[w]here the issue is whether the state court

has   unreasonably     applied    Strickland    standards    to   a   claim   of

ineffective assistance of counsel, . . . double deference is

required . . . .”         Lavandera–Hernandez v. Terrell, No. 1:12CV553,

2013 WL 1314721, at *4 (M.D.N.C. Mar. 28, 2013) (Schroeder, J.)


                                       -14-




      Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 14 of 46
(unpublished) (internal quotation marks omitted), appeal dismissed,

539 F. App’x 159 (4th Cir. 2013); see also Harrington, 562 U.S. at

105 (“The standards created by Strickland and § 2254(d) are both

highly deferential and when the two apply in tandem, review is

doubly so.” (internal citations and quotation marks omitted)).

Accordingly,       when    the    Court’s   examination       of    an     ineffective

assistance claim proceeds under Section 2254(d), “[t]he question is

whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.”               Harrington, 526 U.S. at 105.

      In   other    words,       “under   the    dual,    overlapping       lenses    of

[Section    2254(d)]       and   Strickland      [the    Court     must]    ask[]    the

following question:         Was the [state] court’s holding incorrect to

a degree that its conclusion was so lacking in justification that

it was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement?”                         Moore v.

Hardee, 723 F.3d 488, 496 (4th Cir. 2013) (internal brackets,

ellipses, and quotation marks omitted).                  Under this standard, the

Court should conclude that the MAR court neither contradicted nor

unreasonably applied Nixon and Strickland in denying Petitioner’s

parallel claim in her MAR.

1.    Deficient Performance

a.    Duress Instruction

      Petitioner first contends that her trial counsel “directly

deprived [] Petitioner of her Constitutional right to make . . .

the    choice      to     maintain    her    innocence”       by     conceding       the

applicability of, and failing to request, a duress instruction.


                                          -15-




      Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 15 of 46
(Docket Entry 1 at 28.) In that regard, Petitioner points out that

she “gave incriminating statements to law enforcement upon her

arrest, and made further incriminating statements to her husband at

the police station that were videorecorded in which she admitted to

sexual contact with the complainant.”                 (Id.)    Thus, Petitioner

argues, after denial of trial counsel’s motion to suppress those

statements,    “the   jury     would   hear    what     the   prosecution   would

characterize as a confession,” and trial “[c]ounsel proceeded to

trial knowing that duress would be the only avenue of defense, and

that [Petitioner]’s testimony would [be] the only evidence to

support the theory of defense.”         (Id.)        Petitioner maintains that,

despite that knowledge, trial “counsel conceded that no jury

instruction on duress would be appropriate, even before the trial

court received any          defense testimony,” such that “the duress

defense was dead on arrival.”          (Id. at 29.)        As discussed in more

detail below, Petitioner has failed to show deficient performance

under Strickland by her trial counsel with regard to the duress

instruction.

     After the prosecution finished presenting its evidence, trial

counsel   advised     the    prosecution      that    he   intended   to   present

Therapist Millan as a witness, and the prosecution objected on the

grounds that trial counsel had failed to provide the prosecution

with the required advance notice of an expert witness.                (See Docket

Entry 1-2 at 382-84.)         Thereafter, the following discussion took

place between the trial court, trial counsel, and the prosecution:

     [TRIAL COUNSEL]: I can tell the [trial c]ourt I am not
     tendering [Therapist Millan] as an expert. I’m tendering

                                       -16-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 16 of 46
her to corroborate some of the things that we anticipate
that [Petitioner] is going to say.

. . .

T[RIAL] COURT: What specifically would the substance of
her testimony be?

[TRIAL COUNSEL]: Well, I think that she can just provide
her lay opinion about how [Petitioner], the demeanor of
[Petitioner] during that time period. . . . I know the
jury is going to have questions about how quickly
[Petitioner], you know, spoke with the officer and
questions about how she appeared in that video, the
demeanor of her during that video. I know [Petitioner]
can answer that but I think [Therapist] Millan can
corroborate or give an opinion about why someone might
behave in that fashion.

T[RIAL] COURT: That sounds like you are asking someone to
offer some type of expert opinion based on their
training, skill, knowledge, experience that could in some
way interpret what [Petitioner] did at various times and
put them in some context to sort of explain her
motivations. . . . [I]t sounds like that is the exact
territory that an expert would offer an opinion on, that
a lay person would not be qualified to offer an
explanation as to [Petitioner]’s actions based on some
number of conversations that took place. So, first of
all, I think it would require her to be properly
qualified and tendered as an expert witness. . . . Based
on the charges, . . . it does not appear that
[Petitioner]’s state of mind is even relevant on the
issue of guilt or innocence.

. . .

[TRIAL COUNSEL]: Well, it is relevant, your Honor, you
know, this is referred to as a straight liability
offense. . . . It is relevant, in my opinion, because it
-- well, it explains the duress that she felt in this
situation. And I know what the standard is for duress.
You know, we are not alleging that he put a gun to her
head. We are not alleging that he had a knife and forced
her to do anything, but what we are arguing is that he
pressured her. He used that type of coercion and that
she didn’t willingly do any of these things that she
admits that she did. It was not her intent. She didn’t
want to do that. She didn’t want to go down that road.
And he used the very fact that she knew she would get in
trouble to induce her to continue to engage in these
acts.

                              -17-




Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 17 of 46
     T[RIAL] COURT: So this is offered ultimately to show to
     the jury that your client was forced to act?

     [TRIAL COUNSEL]: Yes.

     (Id. at 384-89 (emphasis added).)

     The prosecution then contended that trial counsel had failed

to provide the prosecution with the required advance notice of the

affirmative defense of duress under Section 15A-905(c)(1) of the

North Carolina General Statutes (id. at 389-90), and trial counsel

responded as follows:

     [TRIAL COUNSEL]: I know you have to give notice of an
     affirmative defense. I guess, I mean -- you know, we
     have been over this, meaning I have considered that.
     What I’m saying . . . is that the defense that we are
     raising, I don’t even -- I have considered it and I don’t
     believe that you would be inclined to give an instruction
     to the jury to consider the defense of duress. Because
     I am not arguing, I am not going to argue nullification,
     what I want to argue and what I want them to consider is
     her state of mind and what she felt. . . .

     T[RIAL] COURT: [D]id I understand you to say although you
     wanted to present this evidence before the jury, you
     would not actually be asking for a duress instruction?
     . . . [I]f you are not even going to be requesting a
     duress instruction, why should I allow you to do it?

     [TRIAL COUNSEL]: Well, your Honor. This is my argument,
     and I am going to go back and say I would argue for you
     to instruct the jury on duress. I don’t want to say --

     T[RIAL] COURT: Tell you what, I will cut you off.      I
     don’t do that a lot. . . . Generally I let lawyers just
     try to persuade me until they have had enough. At this
     point, though, I think it might be fruitful for us to be
     in chambers for just a moment. . . . We will come back
     out and resume arguments if necessary. I will bring my
     laptop back so you can look at this instruction and we
     can go from there. . . . The attorneys will accompany me
     to the chambers.

(Id. at   390-93   (emphasis   added).)     After   a   brief,   in-camera

discussion, the following colloquy took place:


                                  -18-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 18 of 46
      [TRIAL] COURT: Let the record reflect that the [c]ourt
      did meet for a moment with the [prosecution] and [trial
      counsel] to discuss testimony from [Therapist] Millan.
      The [c]ourt thought it prudent to allow the attorneys to
      review the pattern jury instruction that specifically
      deals with issues concerning coercion and duress. After
      reviewing that, it appears that that is not an
      instruction that would be suitable for the facts of this
      case. And I believe [trial] counsel [] acknowledges that
      would not be appropriate based on the facts of this case;
      is that correct?

      [TRIAL COUNSEL]: That is correct.

(Id. at 393-94 (emphasis added).)6

      In light of those circumstances, any claim that her trial

counsel violated Nixon by “conced[ing] that no jury instruction on

duress would be appropriate” or by failing to request a duress

instruction (Docket Entry 1 at 29) falls short.                     The record

establishes     that,   despite    some   initial    (and   apparently    well-

founded) doubt regarding the instruction’s applicability to the

case, trial counsel ultimately did request that the trial court

instruct the jury on duress (see Docket Entry 1-2 at 382-93) and,

after     an   in-chambers   discussion,     the    trial   court   found    the

instruction “not . . . suitable for the facts of th[e] case” (id.

at 394).       Thus, the unavailability of the duress instruction

resulted not from the ineffectiveness of trial counsel but rather

from a ruling of the trial court.


      6
        The trial court thereafter ruled that Therapist Millan’s testimony lacked
relevance and that, under Rule 403 of the North Carolina Rules of Evidence, the
prejudicial effect of that testimony outweighed any probative value. (Docket
Entry 1-2 at 394.) The trial court later reconsidered that ruling “in light of
[Petitioner’s] testimony” that raised “an issue regarding why [she wa]s able to
come forth [at trial], in her words, fully instead of telling the whole truth at
the beginning of this investigation” (id. at 494), and permitted Therapist Millan
to testify for the limited purpose of corroborating Petitioner’s testimony, but
precluded her from offering any expert opinions (see id. at 494-96).

                                      -19-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 19 of 46
      Moreover, even if trial counsel had entirely failed to request

a   duress   instruction,    Petitioner    could     still   not    establish

deficient performance under Nixon, because Petitioner has not shown

that such a request would have succeeded.           “‘It is generally held

. . . that duress must consist of threatening conduct which

produces in the defendant (1) a reasonable fear of (2) immediate

(or imminent) (3) death or serious bodily harm.’” State v. Brower,

289 N.C. 644, 657, 224 S.E.2d 551, 561 (1976) (quoting LaFave &

Scott, Handbook on Criminal Law, § 64, at 377 (1972)); see also

N.C.P.I. - Crim. 310.10 (“The defendant would not be guilty of this

crime if her actions were caused by a reasonable fear that she (or

another) would suffer immediate death or serious bodily injury if

she did not commit the crime.”).

      Petitioner testified that, on one occasion, the 13-year-old

victim grabbed her by the forearms, turned her around, pulled her

pants down, and penetrated her anally against her will (Docket

Entry 1-2 at 435-39; see also id. at 478) and, on another occasion

a couple of weeks later, held her head down and forced her to

perform   oral   sex   on   him   (see   id.   at   452-57).       Petitioner

additionally stated that the victim “told [her] after that first

time [of sexual contact between them], if [she] t[old] anyone [she

was] going to jail” (id. at 433; see also id. at 444, 459, 475,

480, 491).    That testimony, however, falls short of establishing

that Petitioner committed the sexual offenses with the 13-year-old

victim under “a reasonable fear of immediate (or imminent) death or




                                    -20-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 20 of 46
serious bodily harm,” Brower, 289 N.C. at 657 (emphasis added)

(parenthetical numbering omitted).

     Furthermore,         Petitioner      admitted       that,       during    the   first

alleged assault, she did not yell out to get the attention of

others present in the home (see id. at 479-80, 491-92) or “try to

punch [the victim] or hurt him” (id. at 479), as well as that,

after the victim allegedly sodomized her, she did not go to the

hospital   (see    id.     at    448-49,    480).            Petitioner    additionally

admitted that she failed to report any of the victim’s alleged

inappropriate      and/or       assaultive       conduct       to    his   parents,   her

employer, her husband, other family members, or the authorities

(see id. at 447-48, 452, 457-58, 459, 477-78, 480) and, after the

first alleged assault, voluntarily returned to the victim’s home

and continued her job as a home health services provider where

additional allegedly involuntary sexual acts subsequently occurred

between Petitioner and the victim (see id. at 447, 482).                          A duress

instruction does not apply where a defendant “had a reasonable

opportunity to avoid doing the act without undue exposure to death

or serious bodily harm.”           State v. Kearns, 27 N.C. App. 354, 357,

219 S.E.2d     228,   231       (1975)    (citing       40    A.L.R.2d     908    (1955)).

Accordingly,      trial    counsel       could    not    have       supplied     deficient

performance regarding his handling of the duress instruction where

the instruction (as the trial court recognized) did not apply to

the facts of the case.            See Oken v. Corcoran, 220 F.3d 259, 269

(4th Cir. 2000) (“[C]ounsel [i]s not constitutionally ineffective




                                          -21-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 21 of 46
in failing to [take action if] . . . it would have been futile for

counsel to have done so . . . .”).

      Petitioner’s     allegations      also    fail   to    show   deficient

performance by trial counsel under Nixon and Strickland because,

even assuming trial counsel conceded the inapplicability of a

duress instruction (which the record shows he did not), that

concession did not constitute an admission of Petitioner’s guilt.

Petitioner’s testimony that she did not willingly engage in any of

the sexual acts with the victim reflects the absence of the

required mens rea.      See State v. Sines, 158 N.C. App. 79, 86, 579

S.E.2d 895, 900 (2003) (recognizing that, although so-called strict

liability sexual offenses against children do not require intent to

engage in a sexual act with a child, they do require “inten[t] to

commit a sexual act with the victim”).         Thus, even without a duress

instruction, if the jury had believed Petitioner’s testimony, it

could have found her not guilty on the basis that she lacked the

intent to commit any sexual acts with the victim.7

      7
        For those same reasons, Petitioner’s reliance on People v. Yagudayev, 91
A.D.3d 888, 937 N.Y.S.2d 279 (N.Y.A.D. 2d Dep’t 2012) misses the mark. According
to Petitioner:

      the defendant [in Yagudayev] testified and admitted to intending to
      steal [a box of] tools but maintained he did not have the
      opportunity to do so because he was stopped by security before
      leaving the premises. Thus, counsel’s strategy was to present the
      defendant’s testimony to that effect in order to establish that the
      defendant only committed the less[er]-included offense of attempted
      larceny, rather than a completed larceny.     The New York Supreme
      Court, Appellate Division, Second Department held on direct appeal
      that trial counsel was ineffective. Based upon New York law, the
      larceny was completed the moment the defendant hid the tools in the
      box. By eliciting from defendant what amounted to an admission of
      guilt, counsel embarked on a “legally unsound” theory of defense
      that was “inexplicably prejudicial.” Id. at 891-892. Here, like
      Yagudayev, [trial] counsel embarked on a legally unsound theory of
                                                                 (continued...)

                                     -22-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 22 of 46
      In    sum,     Petitioner      has     not    shown     constitutional

ineffectiveness by trial counsel regarding his handling of the

duress instruction.

b.    Closing Arguments

      Petitioner     additionally     argues    that    her   trial    counsel

“directly deprived [] Petitioner of her Constitutional right to

make . . . the choice to maintain her innocence” (Docket Entry 1 at

28) by “fail[ing] to argue during his closing statement that

Petitioner was not guilty” (id. at 29).              Petitioner notes that

trial counsel’s “closing arguments were not transcribed in this

case for reasons unknown” (Docket Entry 6 at 5) but that, “[i]n

[Petitioner’s MAR], as in the instant [P]etition, [she] alleged[

that, d]uring trial counsel’s closing argument, he argued that the

jury’s verdict would be permanent, [] spoke about [Petitioner]’s

upbringing[, and ] never argued that [Petitioner] was under duress

or forced to commit the acts for which she was charged” (id.

(citing Docket Entry 1 at 29, Docket Entry 1-10 at 27-29 (Affidavit

of Petitioner), ¶ 7, Docket Entry 1-10 at 30-32 (Affidavit of

Sandra Pruitt), ¶ 5)).           Petitioner additionally faults trial

counsel for “not draw[ing] upon [Petitioner’s] testimony or the

testimony of [Therapist] Millan at all” in closing arguments.

      7
       (...continued)
      defense – one that he had waived, in Petitioner’s absence, prior to
      putting her on the witness stand to essentially admit guilt.

(Docket Entry 6 at 6 (emphasis added) (internal paragraph numbering omitted).)
As emphasized above, in Yagudayev, the defendant’s trial counsel permitted the
defendant to testify that he intended to steal the tools, see Yagudayev, 91
A.D.3d at 891, 937 N.Y.S.2d at 283, whereas in this case, Petitioner’s testimony
that the victim coerced her into sexual acts, if believed, demonstrated a lack
of mens rea.

                                     -23-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 23 of 46
(Docket Entry 1 at 29.)      Petitioner deems “[s]ignificant[]” the

facts that “neither the State nor Petitioner’s [trial] counsel

denied this [description of trial counsel’s closing argument] in

the State’s response to the [MAR] or the affidavit [trial] counsel

submitted in opposition,” and that “Respondent [failed to] claim in

[response to] this [P]etition that no such argument was ever made.”

(Docket Entry 6 at 5.)   Thus, Petitioner argues, “in the absence of

any evidence to the contrary, this Court must presume that trial

counsel argued as indicated above.”       (Id.)

     Here, the MAR court did not contradict or unreasonably apply

Nixon or Strickland by “conclud[ing] as a matter of law that no

substantial issues of fact exist which would otherwise require an

evidentiary hearing,” and that Petitioner’s “points of contention

fail[ed] based upon the record.”      (Docket Entry 1-12 at 1.)          Even

taking all of Petitioner’s allegations regarding trial counsel’s

statements during closing arguments as true, Petitioner has not

established that her trial counsel admitted Petitioner’s guilt in

violation of Nixon.

     In Nixon, a capital murder case, trial counsel “concluded that

the best strategy would be to concede guilt, thereby preserving his

credibility in urging leniency during the penalty phase,” Nixon,

543 U.S. at 181 (emphasis added), and told the jury during opening

statements that “there wo[uld]n’t be any question, none whatsoever,

that [his] client, [the defendant], caused [the victim]’s death,”

as well as that his client’s guilt “w[ould] be proved to [the

jury’s] satisfaction beyond any doubt,” id. at 182. In his closing


                                  -24-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 24 of 46
argument, [trial counsel] again conceded [the defendant]’s guilt.”

Id. at 183.

       In contrast to the facts in Nixon, Petitioner here alleges

only       that   trial   counsel     focused            his     closing    arguments         on

Petitioner’s upbringing and a request for leniency, and does not

contend that he ever expressly conceded her guilt to the jury.

(See Docket Entry 1 at 29; see also Docket Entry 1-10 at 27-29

(Affidavit        of   Petitioner),       ¶    7;       Docket    Entry    1-10       at   30-32

(Affidavit        of   Sandra     Pruitt),         ¶    5;   Docket    Entry      6    at    5.)

Petitioner        cites   no    binding       or       persuasive     authority        for   the

proposition       that    trial    counsel’s            strategic     decision        to   focus

closing arguments on humanizing Petitioner and asking for leniency

amounts to a concession of guilt under Nixon (see Docket Entry 1 at

25-30; see also Docket Entry 6 at 5-6), and the undersigned’s

research has not revealed any such authority.8


       8
       After the prosecution’s direct examination of the victim, the trial court
addressed Petitioner outside the presence of the jury as follows:

       [TRIAL COURT:] [T]here was a statement during the opening from your
       attorney that did you not willingly have any type of sexual
       relations with [the victim]; do you recall that?

       [PETITIONER:] Yes, Your Honor.

       [TRIAL COURT:] And did you discuss that with your attorney at some
       point?

       [PETITIONER:] Yes, Your Honor.

       [TRIAL COURT:] And he told the jury that with your consent also?

       [PETITIONER:] Yes, Your Honor.

       [TRIAL COURT:] And that’s fine with you?

       [PETITIONER:] Yes, Your Honor.

                                                                               (continued...)

                                              -25-




       Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 25 of 46
      In light of the foregoing analysis, Petitioner has not shown

deficient performance by trial counsel with respect to his closing

arguments.9

2.    Prejudice

      Even assuming, arguendo, that Petitioner could show deficient

performance by trial counsel under Nixon and Strickland, in light

of the strong to overwhelming evidence against Petitioner, she

cannot meet the high standard for prejudice under Strickland. That

evidence    included    1)   the   victim’s    testimony     that   Petitioner

willingly engaged in open-mouthed kissing, sexual touching, anal


      8
       (...continued)
(Docket Entry 1-2 at 159-60 (emphasis added).) Thus, Petitioner admitted in open
court that trial counsel did forecast to the jury in his opening statement that
Petitioner would later testify that she did not engage in the sexual acts with
the victim willingly.
      9
        Petitioner argues that, “‘where specific allegations before the court
show reason to believe that the petitioner may, if the facts are fully developed,
be able to demonstrate that he is . . . entitled to relief, it is the duty of the
court to provide the necessary facilities and procedures for an adequate
inquiry.’” (Docket Entry 6 at 6-7 (emphasis added) (brackets omitted) (quoting
Bracy v. Gramley, 520 U.S. 899, 908-09, (1997)).) According to Petitioner, she
“tried everything in her power to develop a factual basis for her post-conviction
claims by requesting an evidentiary hearing in the state court, and appealing
that decision[, but t]he State [] successfully defeated these two bids.” (Id.
at 7.)    Petitioner points out that “a Federal habeas petitioner cannot be
penalized for failing to develop a sufficient factual basis of a claim in state
court proceedings if the applicant has diligently sought to develop the factual
basis of a claim for habeas relief but has been denied the opportunity to do so
by the state court.” (Id. (emphasis added) (citing Williams, 529 U.S. at 420,
Cardwell v. Greene, 152 F.3d 331 (4th Cir. 1998)).) Petitioner thus requests
that the Court “hold the evidentiary hearing that should have been held in the
state court.” (Id.) Petitioner’s inability to persuade the MAR court to hold
an evidentiary hearing does not equate to a “fail[ure] to develop the factual
basis of a claim in State court proceedings” under 28 U.S.C. § 2254(e)(2), and
therefore does not subject her to Section 2254(e)(2)’s heightened standard for
obtaining an evidentiary hearing.       Cardwell, 152 F.3d at 338.       However,
Petitioner has not demonstrated entitlement to an evidentiary hearing, because
“[a]n evidentiary hearing is permitted only when the petitioner alleges
additional facts that, if true, would entitle h[er] to relief,” and Petitioner
“has failed to forecast any evidence beyond that already contained in the record,
or otherwise to explain how h[er] claim would be advanced by an evidentiary
hearing.” Id. (internal quotation marks omitted).


                                      -26-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 26 of 46
and vaginal intercourse, and oral sex with him (Docket Entry 1-2 at

132-46,       174-91,    202,   206);   2)   Detective   (now    Sargeant)   Ben

Clayton’s testimony that Petitioner admitted to engaging in oral

sex with the victim in his patrol car prior to Petitioner’s arrest

(id. at 311); and 3) Petitioner’s video-recorded confessions to

Detective Clayton and to her husband after her arrest and Miranda

warnings in the police station (id. at 313-17, 331, 337-39, 342-43,

353-56, 359-60).10

       Moreover, the jury heard Detective Clayton read aloud the

following statement that he wrote to summarize the substance of his

interview of Petitioner and that Petitioner approved and signed:

       I, [Petitioner], want to make the following statement: I
       am a CNA and I was taking care of [the victim’s disabled
       younger brother]. I usually go there six days a week,
       not on Thursdays, to help [him]. During the time I was
       helping [him], I also helped [the victim] with his
       homework. I didn’t spend a lot of time with [the victim]
       at first. The first time [the victim] and I had oral sex
       was in the basement. There was no one else around when
       these incidents happened. I only gave [the victim] oral
       sex at the most, three times. We also had anal sex, no
       more than twice. On Tuesday, November 11, 2014, [the
       victim] and I messed around sexually, but he never made
       it inside of me. On Wednesday, November 1[2], [] 2014,
       we had sex vaginally, in the basement.     That was the
       first and only time.

(Id. at 349 (emphasis added); see also id. at 338, 345 (reflecting

that        Petitioner    signed   statement     and     did    not   make   any

corrections).)




       10
         The record does not contain transcriptions of those video-recorded
confessions.

                                        -27-




       Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 27 of 46
     Detective Clayton also read aloud to the jury an additional

statement Petitioner herself wrote and signed beneath Detective

Clayton’s portion of the statement:

     [Petitioner] never meant any harm to the [victim’s]
     family. They were nothing but loving and caring to me.
     I know that things will never be the same between us, but
     I do pray that your family goes far and beyond what you
     could ever imagine. I know and I have known what I did
     was wrong. I have loved you all like my family. I feel
     awful because [the victim’s disabled younger brother]
     will suffer the worse, because he will not know where
     [Petitioner] is. . . .      I did no harm to [victim’s
     brother] and [victim’s other brother]. I’m also sorry to
     you too [victim]. I knew from the first time I kissed
     you that it went too far. I pray that one day you can
     forgive me as a family. I will forever miss you. You
     showed me a whole new life. You have such a beautiful
     family, and I know this too shall pass. I know that we
     will never get to say our goodbyes, but if I could now
     say goodbye to my little man who is the most precious
     child on this earth that I do love you. I know things
     have changed now, but [victim’s mother] and [victim’s
     father], you were like a second mom and dad to me. I
     know I’m sorry will not fix anything, but me hurting this
     family was never in my intent. I know I will also be
     going through my own struggles with [my husband] Codey.
     I pray he will also forgive me for not only being
     unfaithful, but lying as well. I know lying will get you
     no where [sic].     I also would like to say bye to
     [victim’s brother]. You were also my best buddie [sic]
     like [victim’s other brother] I always enjoyed snuggling
     with you both eating popcorn and watching Star Wars or
     reading you your book.       And again I know this is
     something that will not go back to as the same, but I
     will always love you as part of my family.          I do
     understand and agree that I will probably never see you
     again for pain and law reasons, but I truly am sorry that
     I put your family and mine through something that could
     have easily been avoided.     I know that this is added
     craziness that is not needed for you, and my whole job
     was to help destress that for you. I know what I did
     with [the victim] went too far.      I know I am in the
     wrong. I never meant any harm to anyone. I know this
     will pass, and life will go on. I only wish the best for
     you. I know this road will be a long road for me. I
     know God will watch after all of us. I know sorry isn’t
     going to cut it at all, but even though lines were
     crossed with [the victim] and I, I saw all of you as my
     family. I know none of this will go away overnight, but

                                  -28-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 28 of 46
     I want you to know that you all mean the world to me. I
     never thought I would be in this situation. I have never
     sexually involved another child. My husband and [the
     victim] are the only sexual relations I have ever had.
     I pray that the [victim’s family], my husband, my family,
     and God have mercy on my soul. I’m going to miss all of
     your smiling faces. I pray and wish the best for you
     all.

(Id. at 350-52 (emphasis added).)

     Under these circumstances, Petitioner’s allegations do not

come close to establishing a reasonable probability of a different

outcome for Petitioner’s trial.     See Mueller v. Angelone, 181 F.3d

557, 586 (4th Cir. 1999) (“In the face of [the] defendant’s

videotaped confession and the powerful evidence derived therefrom,

it is virtually impossible for us to imagine that he could carry

the burden of establishing prejudice from his [trial] counsel’s

performance.”).

     In short, the MAR court’s denial of Petitioner’s parallel

claim, when viewed through the lens of Section 2254(d) deference,

must stand, and Ground One fails as a matter of law.

     B.   Ground Two

     Via Ground Two, Petitioner contends that “the state court

decision denying post-conviction relief based upon Petitioner’s

ineffective   assistance     of   counsel     claim   was   contrary     to

clearly-established [United States] Supreme Court precedent; in the

alternative, it was based upon an unreasonable application of

clearly-established federal law.”        (Docket Entry 1 at 31 (standard

capitalization applied, bold font and single-spacing omitted).) In

particular, Petitioner faults her trial counsel for not providing

timely notice to the prosecution of the duress affirmative defense

                                  -29-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 29 of 46
and Therapist Millan’s status as an expert witness (see id. at 34),

as well as for conceding the inapplicability of a duress jury

instruction and then permitting Petitioner to testify that she

engaged (albeit unwillingly) in sexual acts with the victim (see

id. at 34-35).        According to Petitioner, the MAR “court did not

identify the correct governing legal standard in this case as set

forth in Strickland[,] . . . failed to conduct any legal analysis,

failed to make any findings of fact, a[s well as] simply summarily

denied post-conviction relief in a conclusory matter[ and, i]n so

doing, . . . unreasonably applied the principles of Strickland and

also reached a result opposite to the one reached by the [United

States] Supreme Court on the same question of law.”             (Id. at 36.)11

Those contentions fall short.

1.     Notice of Affirmative Defense and Expert Witness

       Petitioner      first   argues    her    trial    counsel     performed

deficiently by “fail[ing] to provide requisite notice to the

prosecution that the affirmative defense of duress and/or expert

testimony would be presented, resulting in preclusion of some

defense evidence,” and by not “contact[ing] the expert witness

[Therapist] Millan until the trial was already underway.”               (Id. at

34.)        According to Petitioner, “[i]t was undisputed that from the


       11
         Petitioner’s argument that the MAR court’s “fail[ure] to conduct any
legal analysis[ or] to make any findings of fact” results in the MAR court
unreasonably applying or contradicting Strickland (Docket Entry 1 at ) fails for
the reasons discussed in Ground One, i.e., “determining whether a state court’s
decision resulted from an unreasonable legal or factual conclusion does not
require that there be an opinion from the state court explaining the state
court’s reasoning,” Harrington, 562 U.S. at 98 (emphasis added), and “a state
court need not cite or even be aware of [United States Supreme Court] cases under
§ 2254(d),” id. (citing Early, 537 U.S. at 8).

                                      -30-




       Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 30 of 46
start of [trial] counsel’s representation, Petitioner told him that

she committed the offenses under duress,” and “that the case might

involve the use of a defense expert, as Petitioner told [trial]

counsel that she was seeing a therapist, and why.”          (Id.)    Thus,

Petitioner insists, trial counsel’s failure to timely notify the

prosecution of the duress defense and Therapist Millan’s status as

an expert witness, as well as his failure to contact Therapist

Millan   until   the   time   of   trial,    qualify   as   “objectively

unreasonable” representation on trial counsel’s part.          (Id.)

     As the colloquy between the trial court, the prosecution, and

trial counsel quoted above in the discussion of Ground One makes

clear, the trial court did not deny Petitioner the right to argue

the affirmative defense of duress because           of trial counsel’s

failure to give the prosecution the requisite advance notice, but

rather, because the duress instruction “would [not] be suitable for

the facts of th[e] case.”     (Docket Entry 1-2 at 394.)       Thus, even

assuming trial counsel neglected to give the prosecution timely

notice of the duress defense, where the trial court nevertheless

considered the merits of the defense and ruled it inapplicable,

Petitioner cannot show that her trial counsel’s failure to notify

the prosecution of the duress defense prejudiced her.

     Similarly, that colloquy shows that trial counsel did not

intend to (and did not) proffer Therapist Millan as an expert

witness but rather offered her as a lay witness to corroborate

Petitioner’s state of mind during and after the sexual incidents

with the victim.    (See id. at 384-85.)     Moreover, the trial court


                                   -31-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 31 of 46
ultimately permitted Therapist Millan to testify to corroborate

Petitioner’s testimony.     (Id. at 494-96.)         Thus, the question of

deficient    performance   turns   on     the    reasonableness   of   trial

counsel’s tactical decision to offer Therapist Millan as a lay

witness rather than as an expert witness, and not whether trial

counsel failed to give the prosecution timely notice of Therapist

Millan.     As explained more fully below, even assuming, arguendo,

that Petitioner could show deficient performance, Petitioner cannot

demonstrate prejudice under Strickland arising from trial counsel’s

decision to call Therapist Millan as a lay witness.

     Therapist Millan submitted an Affidavit to the MAR court in

which she outlined the testimony she would have given as an expert

witness:

     I was not permitted to testify as          to my impressions and
     diagnoses of [Petitioner].    Had           I been permitted to
     testify as to those issues, I              would have testified
     consistently with the records of            my treatment of her,
     which were as follows, in sum and          substance:

            [Petitioner] seems to be naive to the everyday
            nuances of today’s society and to have been
            very protected and brought up with strong
            morals and good judgment.

            [Petitioner] has way above average protective
            instincts and will sacrifice herself in order
            to always protect someone else.

            [Petitioner] seems to have little boundaries
            around self care, and will go way beyond what
            most people would do, in order to help someone
            else.

            [Petitioner] is very fearful and anxious at
            this time, but her anxiety and fear seem to be
            more for her family and others than for
            herself.



                                   -32-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 32 of 46
            [Petitioner] suffered from feelings of guilt,
            a history of abuse, depression, anxiety, and
            post-traumatic stress disorder.

     Had I been permitted to so testify and if I had been
     asked on the witness stand, I would have amplified and
     explained those impressions and diagnoses, and the
     treatment methods I employed to assist [Petitioner] in
     coping with these issues.

     [Petitioner] struggled with using the word “rape,” even
     though what she described to me clearly fit the
     definition. She became visibly emotional when we touched
     on the topic, and blamed herself for failing to stop the
     complaining witness from sexually assaulting her. Had I
     been asked, I would have testified to those facts, and my
     resulting impression of her suffering from post-traumatic
     stress disorder as a result of her being the victim of a
     sexual assault. I would have also testified that her
     feelings and symptoms were consistent with those of a
     person who had been the victim of a sexual assault.

(Docket Entry 1-10 at 33-34 (internal parenthetical numbering

omitted).)

     The    record    demonstrates    that    Therapist    Millan   actually

testified at trial about many of the topics outlined in the above-

quoted excerpt from her Affidavit.          For example, Therapist Millan

testified    that    she   worked   with    Petitioner    “on   building   her

self-esteem and her confidence, [and] helping her with depression

and some post-traumatic stress disorder.” (Docket Entry 1-2 at 530

(emphasis added).)         In   addition, Therapist Millan stated her

impressions that Petitioner “didn’t have much of a voice, . . . was

very scared[,] . . . very immature, very young, [and] very naïve.”

(Id. at 531.)        At that point, Therapist Millan described what

Petitioner had told Therapist Millan during their therapy sessions:

     In the beginning [Petitioner] felt a lot of guilt and
     shame. She felt that she was there to protect and do her
     job to take care of [the victim’s disabled younger
     brother]. She felt that she had not been able to stop

                                     -33-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 33 of 46
     the sexual acts from happening. She felt that she had
     tried.   She felt that she had many times that he had
     approached her and told her that she, that he would tell
     the police or tell someone that and she would be
     arrested. She felt that she was very concerned because
     she had originally -- she had saved herself for marriage
     before having sex and she had only one partner. She felt
     very guilty that she had had to have sex with someone
     else. She felt very responsible as the adult that she
     should have been able to do something to stop it, but as
     much as she tried, she couldn’t. She said she described
     several of the sexual acts that have been done to
     her. . . .    [The victim] pulled [Petitioner’s] pants
     down, then he had sex with her from behind. She said
     that he would push her head down and force her to have
     oral sex with him. . . . I had asked her if she said no.
     She said she had.    But he would threaten her that he
     would tell if she didn’t do what he wanted her to do.

(Id. at 532-33.)

     Trial counsel then elicited the following testimony from

Therapist Millan:

     [TRIAL COUNSEL:] Did you ask her why she continued to
     report to work?

     [THERAPIST MILLAN:] Yes, I did.

     [TRIAL COUNSEL:] What did she tell you about why she
     continued to?

     [THERAPIST MILLAN:] She said because she had a very
     strong attachment to [the victim’s disabled brother].
     She felt very responsible to take care of him. She said
     that the previous person that was taking care of him he
     didn’t get along with. He had gotten along with her and
     she really wanted to take care of him. She felt really
     responsible to take care of him.

     . . .

     [TRIAL COUNSEL:] Did she express any concerns to you
     about -- just any concerns in general?

     [THERAPIST MILLAN:] She expressed a lot of concerns.

     [TRIAL COUNSEL:]     Please    tell   us   what   concerns   she
     expressed.



                                   -34-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 34 of 46
       [THERAPIST MILLAN:] She expressed concerns for her
       husband. She expressed concerns for her family. She
       expressed a lot of concerns for [the victim’s disabled
       brother]. She expressed a lot of concerns for every one
       but herself. She expressed concern about whether or not
       [the victim’s disabled brother] would be properly taken
       care of. She expressed concerns about going to prison
       and what her husband would do and that she was very
       concerned for him and her family.

(Id.    at     534-35.)     Significantly,        Therapist    Millan     not   only

corroborated Petitioner’s testimony that the victim coerced her

into sexual acts, but also bolstered Petitioner’s explanation as to

why she did not report the alleged assaults to anyone and continued

to work in the victim’s home after the first such assault.                 Indeed,

comparison       of   Therapist    Millan’s       proposed    testimony    in    her

Affidavit and her actual testimony at trial fairly reflects only

two opinions that she did not have the opportunity to tell the

jury: 1) that Petitioner “ha[d] way above average protective

instincts and w[ould] sacrifice herself in order to always protect

someone else” (Docket Entry 1-10 at 33); and 2) that Petitioner’s

“feelings and symptoms were consistent with those of a person who

had been the victim of a sexual assault” (id. at 34).

       Even assuming, arguendo, that the trial court would have

permitted Therapist        Millan, if timely proffered as an expert

witness, to testify as to those two opinions, Petitioner still

cannot demonstrate that trial counsel’s performance prejudiced her.

As outlined above, in light of the strong to overwhelming evidence

of   Petitioner’s       guilt,    including   the    victim’s    testimony      that

Petitioner willingly engaged in sexual acts with him (see Docket

Entry    1-2    at    132-46,    174-91,   202,    206),     Detective   Clayton’s


                                       -35-




       Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 35 of 46
testimony that Petitioner confessed to oral sex with the victim

prior to her arrest (see id. at 311), Petitioner’s video-recorded

confessions to Detective Clayton and her husband (see id. at 313-

17, 331, 337-39, 342-43, 353-56, 359-60), Detective Clayton’s

written summary of Petitioner’s confession (see id. at 349; see

also id. at 338, 345 (reflecting that Petitioner signed statement

and did not make any corrections)), and              Petitioner’s written

statement admitting       guilt (see id. at 350-52), no reasonable

probability of a different outcome at trial under Strickland arose

from Therapist Millan’s inability to offer the two opinions in

question.      See Mueller, 181 F.3d at 586 (“In the face of [the]

defendant’s videotaped confession and the powerful evidence derived

therefrom, it is virtually impossible for us to imagine that he

could carry the burden of establishing prejudice from his [trial]

counsel’s performance.”).

2.     Duress Instruction

       Petitioner also faults her trial counsel for, “[a]t trial,

before the defense presented any evidence, . . . agree[ing] that no

duress instruction would be necessary,” and “put[ting ] Petitioner

on the witness stand and elicit[ing] another confession from her,

admitting to engaging in sexual conduct with the complainant.”

(Docket Entry 1 at 34-35).          In a footnote, Petitioner maintains

that    her   “[t]rial    counsel   apparently     misapprehended   the     law

governing the affirmative defense of ‘duress.’”            (Id. at 34 n.9.)

More     specifically,    Petitioner    contends    that   “North   Carolina

Criminal Pattern Jury Instruction 310.10 and North Carolina case


                                     -36-




       Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 36 of 46
law describe the affirmative defense as ‘compulsion,’ ‘duress,’ or

‘coercion,’. . . [and] lump all three under the umbrella of the

affirmative defense of duress.”        (Id.)    According to Petitioner,

“[w]hile ‘duress’ requires a reasonable fear of death or bodily

harm, ‘compulsion’ or ‘coercion’ do not.”            (Id.)

     As an initial matter, Petitioner cites no authority for the

proposition that, at the time of her trial in 2016, North Carolina

recognized   compulsion    and/or   coercion    as    separate   affirmative

defenses from duress that did not require a showing of reasonable

fear of immediate death or serious bodily harm.          (Id.)   In fact, in

2016, as described by the North Carolina Court of Appeals, the

North Carolina pattern jury instructions required a showing of

reasonable fear of immediate death or serious bodily injury for

compulsion, duress, and coercion:

     310.10 COMPULSION, DURESS, OR COERCION.

     There is evidence in this case tending to show that the
     defendant acted only because of [compulsion] [duress]
     [coercion]. The burden of proving [compulsion] [duress]
     [coercion] is upon the defendant. It need not be proved
     beyond a reasonable doubt, but only to your satisfaction.
     The defendant would not be guilty of this crime if his
     actions were caused by a reasonable fear that he (or
     another) would suffer immediate death or serious bodily
     injury if he did not commit the crime. His assertion of
     [compulsion] [duress] [coercion] is a denial that he
     committed any crime. The burden remains on the State to
     prove the defendant’s guilt beyond a reasonable doubt.

State v. Miller, 258 N.C. App. 325, 330, 812 S.E.2d 692, 696 (2018)

(emphasis added).12    Petitioner cannot fault her trial counsel for


      12
         In June 2019, the University of North Carolina School of Government
amended North Carolina Pattern Jury Instruction - Criminal 310.10 to reflect
separate definitions for “compulsion,” “duress,” and “coercion.” N.C.P.I. -
                                                               (continued...)

                                    -37-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 37 of 46
failing to request an instruction on “compulsion” or “coercion”

when North Carolina did not recognize them as separate defenses

from duress.      See Oken, 220 F.3d at 269 (“[C]ounsel [i]s not

constitutionally ineffective in failing to [take action if] . . .

it would have been futile for counsel to have done so . . . .”).

      Moreover, as discussed above in the analysis of Ground One,

trial counsel did not concede the inapplicability of a duress

instruction.     Rather, although trial counsel expressed initial

doubt about whether the duress instruction would apply in the case,

trial counsel ultimately requested the trial court to instruct the

jury on duress (see Docket Entry 1-2 at 382-93) and, after the in-

chambers discussion, the trial court announced that the duress

defense did not apply to the facts of the case (see id. at 394).

      Petitioner’s attempt to show deficient performance arising out

of trial counsel “put[ting ] Petitioner on the witness stand and

elicit[ing] another confession from her” also misses the mark.

(Docket Entry 1 at 34-35.)         The record convincingly establishes

that Petitioner insisted on testifying even after the trial court

determined, in open court, that       a duress instruction did not apply

to the facts of the case:

      [TRIAL COURT:] During opening statements your attorney
      indicated to [ m]embers of the [j]ury that you would in
      fact testify in this case. Is that something you had
      already discussed with your attorney?



      12
       (...continued)
Crim. 310.10 (2019) (defining “compulsion” as “the act of compelling; the
quality, state, or condition of being compelled” and “coercion” as “compulsion
of a free agent by physical, moral, or economic force or threat of physical
force”).

                                    -38-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 38 of 46
       [PETITIONER:] Yes, Your Honor.

       [TRIAL COURT:] And you had decided that that’s something
       you wanted to do?

       [PETITIONER:] Yes, Your Honor.

       [TRIAL COURT:] And that was your decision, of course, not
       his?

       [PETITIONER:] Yes, Your Honor.

       [TRIAL COURT:] And he had your consent to tell the jury
       that; is that right?

       [PETITIONER:] Yes, Your Honor.

(Docket Entry 1-2 at 159 (emphasis added).)               Petitioner cannot

fault trial counsel for her own decision to testify.            See Shell v.

Secretary, Dep’t of Corr., No. 5:10CV379, 2012 WL 3670261, at *5

(M.D.    Fla.   Aug.   27,   2012)   (unpublished)   (denying      ineffective

assistance claim because “[i]t was [the p]etitioner’s own decision

whether to testify, and he c[ould ]not now blame his counsel for

that     decision”).         Petitioner   has   neither    shown     deficient

performance by trial counsel with respect to his handling of the

duress instruction nor regarding Petitioner’s decision to testify.

       Furthermore, as detailed above, in light of the overwhelming

evidence of Petitioner’s guilt, she could not make a sufficient

showing of prejudice under Strickland.           See Mueller, 181 F.3d at

586 (“In the face of [the] defendant’s videotaped confession and

the powerful evidence derived therefrom, it is virtually impossible

for us to imagine that he could carry the burden of establishing

prejudice from his [trial] counsel’s performance.”).

       Put simply, Ground Two entitles Petitioner to no relief.



                                      -39-




       Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 39 of 46
C.   Ground Three

     Next, Petitioner argues that “the state court decision denying

post-conviction relief based upon Petitioner’s claim pursuant to

the [United States] Supreme Court’s 2018 decision of [McCoy v.

Louisiana] and her ineffective assistant [sic] of counsel claim was

based upon an unreasonable determination of the facts.”            (Docket

Entry 1 at 37 (standard capitalization applied, bold font and

single-spacing omitted).)       More specifically, Petitioner asserts

that “the North Carolina state courts[’] . . . ‘findings of fact’

were not actually determinations of fact, but conclusory statements

. . . [which] failed to evaluate the evidence, weigh Petitioner’s

properly presented evidence against trial counsel’s affidavit,

examine or discuss in any meaningful fashion the trial transcript,

or make any real determinations of fact.”          (Id. (citing Gray v.

Zook, 806 F.3d 783, 791 (4th Cir. 2015) (“When a state court

apparently ignores a petitioner’s properly presented evidence, its

fact-finding process may lead to unreasonable determinations of

fact under § 2254(d)(2).”).

     Ground Three falters for the reasons already discussed in the

context of Grounds One and Two, i.e., the MAR court does not

unreasonably determine the facts under Section 2254(d)(2) merely by

denying Petitioner’s parallel claim summarily. See Harrington, 562

U.S. at 98 (holding that “determining whether a state court’s

decision resulted from an unreasonable . . . factual conclusion

does not require that there be an opinion from the state court

explaining the state court’s reasoning” (emphasis added)).


                                   -40-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 40 of 46
      Moreover, Petitioner’s reliance on Gray does not aid her

cause.       In    Gray,      the    Supreme      Court     of    Virginia       denied   the

petitioner’s post-conviction claim in an order containing findings

of fact that discussed trial counsel’s affidavit offered by the

state    but      not    an    investigator’s        affidavit          proffered   by    the

petitioner.        See Gray, 806 F.3d at 788.                   Significantly, however,

the Gray court noted that, “[t]o fatally undermine the state

fact-finding            process,       and      render      the     resulting       finding

unreasonable, the overlooked or ignored evidence must be highly

probative and central to [a] petitioner’s claim.”                                Id. at 792

(emphasis added) (internal quotation marks omitted)).                            The Fourth

Circuit ultimately concluded that, “the Supreme Court of Virginia

could      reasonably         have   determined          that     the    [investigator’s]

affidavit did not warrant discussion” and, “‘[b]ecause fair-minded

jurists could disagree on the correctness of this conclusion, [the

petitioner wa]s not entitled to relief.’”                         Id. (citing Moore v.

Hardee, 723 F.3d 488, 499 (4th Cir. 2013)).

      As discussed above, Petitioner’s affidavit evidence submitted

to   the    MAR    court,       even      taken    as     true,    does    not    establish

ineffective        assistance        by   her     trial    counsel       under    Nixon   and

Strickland. (See Docket Entry 1-10 at 27-32.) Thus, that evidence

fails to qualify as “highly probative,” Gray, 806 F.3d at 792, and

the MAR court “could reasonably have determined that [Petitioner’s]

affidavit[s]        did       not    warrant       discussion,”          id.      Moreover,

“‘[b]ecause fair-minded jurists could disagree on the correctness




                                             -41-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 41 of 46
of this conclusion, [P]etitioner is not entitled to relief.’”             Id.

(citing Moore v. Hardee, 723 F.3d 488, 499 (4th Cir. 2013)).

     In sum, the Court should deny Ground Three.

D.   Ground Four

     Lastly, Petitioner maintains that “the state court’s refusal

to consider Petitioner’s constitutional claim that she was denied

her right to be present at a critical stage of her trial was

contrary   to    clearly-established      federal   constitutional    law.”

(Docket Entry 1 at 38 (standard capitalization applied, bold font

and single-spacing omitted)).        In particular, Petitioner argues

that “the United States Supreme Court rejected a per se rule

prohibiting review of either legal or factual errors for plain

error in the absence of an objection.”              (Id. (citing Davis v.

United States,        U.S.     , 140 S. Ct. 1060 (2020)).)       According

to Petitioner, “[i]n so holding, the [United States] Supreme Court

relied upon its own precedent, previously rejecting similar rules

by lower appellate courts.” (Id. (citing Rosales-Mireles v. United

States, 585 U.S. ___, 138 S. Ct. 1897 (2018), and United States v.

Olano, 507 U.S. 725 (1993)).       Petitioner asserts that, on direct

appeal, the North Carolina Court of Appeals refused to consider

Petitioner’s claim [that she was denied her right to be present at

a critical stage of her trial] for plain error,” thus rendering a

“decision [] contrary to clearly-established Federal Constitutional

law as announced by the [United States] Supreme Court, even prior

to the Davis decision.”      (Id. at 39.)




                                   -42-




     Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 42 of 46
     In the alternative, Petitioner contends that the plain error

review by the North Carolina Court of Appeals of “Petitioner’s

constitutional claim that she was denied her right to be present at

a critical stage of her trial . . . was based upon an unreasonable

application of clearly-established federal law.”             (Id. at 38

(standard capitalization applied, bold font and single-spacing

omitted).)   In that regard, Petitioner points out that “the United

States Supreme Court has consistently held that criminal defendants

have a fundamental right under the United States guarantees of

Confrontation and Due Process to be present at all material stages

of trial” (id. at 39 (citing Rushen v. Spain, 464 U.S. 114, 117

(1983), and Kentucky v. Stincer, 482 U.S. 730, 745 (1987))), as

well as that a material stage occurs “when the defendant’s presence

‘might bear a substantial relationship to a defendant's opportunity

better to defend himself at trial’” (id. (quoting Stincer, 482 U.S.

at 745–46)).   Thus, Petitioner asserts that, by excluding her from

the in-chambers discussion regarding the duress defense, “the trial

court made a decision, in Petitioner’s absence, about what her

testimony might be, and based upon that assumption, made a decision

that had the greatest impact on the only possible defense she could

raise,” and “th[o]se circumstances cannot be said to be harmless

error.”   (Id. at 40 (emphasis in original).)

     As a threshold matter, Respondent maintains that Ground Four

faces a procedural bar.     (See Docket Entry 5 at 17-19.)        Neither

Petitioner nor trial counsel objected to the in-chambers discussion

proceeding without Petitioner’s presence (see Docket Entry 1-2 at


                                  -43-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 43 of 46
393-94) and, as a result, the North Carolina Court of Appeals

reviewed Petitioner’s assignment of error contesting her absence

from the in-chambers discussion for plain error, Roberson, 2017 WL

2437004, at *3.      “Where a petitioner fails to comply with a state

procedural requirement, such as the requirement of contemporaneous

objection at trial to preserve an issue for appeal, and the failure

provides adequate and independent grounds for the state court’s

denial of relief, federal review of the issue will also be barred

where the state has expressly relied on procedural default.” Byers

v. Hathaway, No. 3:07CV290, 2010 WL 5092247, at * 11 (W.D.N.C.

Sept. 7, 2010) (unpublished) (citing, inter alia, Coleman v.

Thompson, 501 U.S. 722 (1991), Harris v. Reed, 489 U.S. 255 (1989),

Murray v. Carrier, 477 U.S. 478 (1986), and Wainwright v. Sykes,

433 U.S. 72 (1977)).         Accordingly, the North Carolina Court of

Appeals’s   plain    error   review    of    Petitioner’s     parallel   claim

constitutes an enforcement of procedural default.             See Daniels v.

Lee, 316 F.3d 477, 487–88 (4th Cir. 2003) (finding federal habeas

claim procedurally barred where the petitioner failed to object at

trial, resulting in plain error review of claim in North Carolina

Supreme Court); Hinkle v. Randle, 271 F.3d 239, 244 (6th Cir. 2001)

(“We have held that [a] contemporaneous objection rule . . . bars

federal habeas review absent a showing of cause and prejudice

. . . .     Moreover, we view a state appellate court’s review for

plain   error   as   the   enforcement       of   a   procedural   default.”).

Furthermore, in response to Respondent’s instant Motion, Petitioner

did not argue that cause and prejudice or a fundamental miscarriage


                                      -44-




    Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 44 of 46
of justice exist to excuse her default, see Murray, 477 U.S. at

485–97; McCarver v. Lee, 221 F.3d 583, 588–93 (4th Cir. 2000).

(See Docket Entry 6.)           Thus, Ground Four remains procedurally

defaulted.

      Even if not procedurally barred, Ground Four fails on its

merits for two reasons.              First, the Court need not determine

whether the initial refusal of North Carolina Court of Appeals to

consider Petitioner’s parallel claim on direct appeal contravened

Davis and/or prior United States Supreme Court precedent, because

the   North     Carolina     Court    of       Appeals   alternatively     reviewed

Petitioner’s claim for plain error.               Roberson, 2017 WL 2437004, at

*3.

      Second,     under      Section       2254(d),       the    adjudication     of

Petitioner’s      parallel    claim       on     plain   error   review    did   not

contravene or unreasonably apply clearly established federal law.

The   North   Carolina     Court     of    Appeals       provided   the   following

analysis:

      [E]ven if we were to review this issue for plain error,
      we would find none.     “For error to constitute plain
      error, a defendant must demonstrate that a fundamental
      error occurred at trial.” State v. Lawrence, 365 N.C.
      506, 518, 723 S.E.2d 326, 334 (2012). “To show that an
      error was fundamental, a defendant must establish
      prejudice — that, after examination of the entire record,
      the error had a probable impact on the jury’s finding
      that the defendant was guilty.” Id. In other words, the
      defendant must show that, “absent the error, the jury
      probably would have returned a different verdict.” Id.
      at 519, 723 S.E.2d at 335.

      Here, although the meeting with the lawyers took place
      outside [Petitioner]’s presence, the [trial] court
      returned to open court and announced what took place in
      that conference. Importantly, after stating that there
      would not be a duress instruction, the trial court asked

                                          -45-




      Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 45 of 46
      [Petitioner]’s counsel to confirm that the duress
      instruction “would not be appropriate based on the facts
      of   this   case.”   [Trial   c]ounsel   responded    (in
      [Petitioner]’s presence) by stating, “That is correct.”
      Thus, whatever discussion took place in the meeting
      outside [Petitioner]’s presence, [Petitioner] was present
      when her [trial] counsel decided not to request the
      duress instruction.    [Petitioner] therefore failed to
      show that her absence from the conference prejudiced her
      in any way.

Roberson, 2017 WL 2437004, at *3 (emphasis added).          Even assuming,

arguendo, that Petitioner’s absence from the in-chambers discussion

constituted a violation of her Due Process and/or Confrontation

Clause rights under the federal constitution, the North Carolina

Court of Appeals correctly observed that Petitioner failed to show

how her absence from the in-chambers discussion resulted in any

prejudice.    See id.   That failure precludes relief.       See Brecht v.

Abrahamson, 507 U.S. 619, 637 (1993) (harmless error standard on

federal habeas review requires trial error to have a “substantial

and   injurious    effect   or    influence   in   determining   the   jury’s

verdict”).

      In short, Ground Four fails as procedurally defaulted, as well

as under Section 2254(d).

                                 VI. Conclusion

      IT IS THEREFORE RECOMMENDED that Respondent’s Motion for

Summary Judgment (Docket Entry 4) be granted, that the Petition

(Docket Entry 1) be denied, and that Judgment be entered dismissing

this action without issuance of a certificate of appealability.


                                           /s/ L. Patrick Auld
                                             L. Patrick Auld
                                     United States Magistrate Judge
February 24, 2021

                                      -46-




      Case 1:20-cv-00306-LCB-LPA Document 8 Filed 02/24/21 Page 46 of 46
